The Honorable Nick Wilson State Senator P. O. Box 525 Pocahontas, Arkansas 72455
Dear Senator Wilson:
This is in response to your request for an opinion regarding Act 729 of 1987. You have asked, specifically, whether payment of the real estate transfer tax is to be shared equally by the purchaser and the seller; and if not, who is liable for the tax.  The confusion in determining who should pay the real estate transfer tax may be due to the similarity in language found in Act 729 and Act 275 of 1971, which is codified at Ark. Stat. Ann. 84-4301 et seq. (Repl. 1980 and Cum. Supp. 1985).
Both Act 275 of 1971 and Act 729 of 1987 provide for the levying of a real estate transfer tax at a rate of "One Dollar and ten cents ($1.10) for each One Thousand Dollars ($1,000.00), or fractional part thereof, "When the consideration for the real property or interest conveyed is greater than One Hundred Dollars. See 84-4301 and Section 4 of Act 729.  While the provision for the levying of the tax is the same in each Act, payment of the tax is required of different parties to the transaction.  84-4307 (Cum. Supp. 1985) requires that the seller pay the tax.  Section 4 of Act 729 states that liability for the tax lies with the purchaser.  It should be noted, however, that the tax levied pursuant to Act 729 is in addition to the tax levied by Act 275 of 1971.  See Sections 4 and 5 of Act 729.  In fact, Section 5 of Act 729 is explicit in stating that this tax ". . . shall be in addition to the tax levied under the Authority of Act 275 of 1971, as amended. . . ."
It may reasonably be concluded, therefore, that both the seller and the purchaser are now liable for a real estate transfer tax of $1.10 for each $1,000.00 or fractional part thereof — the seller pursuant to Act 275 of 1971 and the purchaser under Act 729 of 1987.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.